Citation Nr: 0216184	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-15 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from February 
1968 to July 1970.  The veteran also served with the Army 
National Guard prior and/or subsequent to active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By way of the referenced decision, the 
RO granted the veteran's claim seeking entitlement to service 
connection for hypertension, and an initial zero percent 
(noncompensable) rating was assigned for such disability.  
The veteran perfected a timely appeal of this determination.  
By a separate rating decision dated in February 1999, the RO 
granted the veteran an increased rating to 20 percent for his 
hypertension.  Inasmuch as the grant of the 20 percent rating 
is not the maximum benefit under the rating schedule, the 
claim for an increased evaluation for hypertension remains in 
controversy and hence, it is a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In September 2001, this case was advanced on the docket by 
order of the Deputy Vice Chairman of the Board pursuant to 
38 U.S.C.A. § 7101 (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 20.900(c) (2002).

The issues of entitlement to service connection for heart 
disease and a total disability rating based on individual 
unemployability (TDIU) will be addressed in the REMAND 
portion of this decision.


FINDING OF FACT

Throughout the period under consideration, the veteran's 
diastolic pressure has never been predominately 120 or more, 
nor has he demonstrated moderately severe symptoms associated 
with his hypertension.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (1997 and 2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking an initial rating in excess of 20 percent for 
hypertension, the veteran has received the degree of notice 
which is contemplated by law.  The RO has specifically 
provided the veteran with a copy of a February 1999 rating 
decision and a September 2001 statement of the case.  These 
documents notified the veteran of the evidence needed to 
substantiate a claim for a disability rating in excess of his 
currently assigned 20 percent rating.  By way of the 
aforementioned documents, the veteran was also specifically 
informed of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
In this manner, VA more narrowly assessed and articulated for 
the veteran his obligation to provide any remaining 
outstanding evidence, if existent, necessary for purposes of 
adequately satisfying the regulatory requirements for an 
initial disability evaluation in excess of 20 percent.  
Finally, the RO's February 1999 rating decision and September 
2001 statement of the case provided the veteran with the 
reasons and the overall rationale for the determination made 
regarding his claim for increase.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate a disability rating in excess of his current 
rating evaluation.  In this regard, copies of the veteran's 
relevant post-service VA outpatient treatment records from 
have been associated with his claims folder.  In January 1999 
and more recently in April 2002, the veteran was provided 
with a VA examination for purposes of evaluating the severity 
of his hypertension.  Copies of the examination reports are 
of record, in addition to a June 2002 addendum to the 
veteran's April 2002 examination by the same VA examiner.  
Lastly, in August 2001 the veteran provided personal 
testimony at a hearing before the undersigned Member of the 
Board.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Initial Rating.

The veteran contends that a higher initial rating is 
warranted in his case because his current 20 percent rating 
does not adequately reflect the severity of his hypertension 
condition.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As the veteran in this case has also appealed from an initial 
award, consideration will be given as whether an initial 
rating greater than 20 percent for his hypertension 
disability was warranted for any period of time during the 
pendency of his claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board observes that the veteran initiated his original 
claim seeking entitlement to service connection for 
hypertension in August 1998.  Therefore, his claim was 
initiated prior to when the schedular criteria for evaluation 
of the cardiovascular system were changed, effective January 
12, 1998.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies, unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so. See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
62 Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Thus in the present case, the veteran's hypertension must be 
evaluated under both the old and the new rating criteria in 
order to determine which version is most favorable to the 
veteran.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease 
manifested by diastolic pressure readings that were 
predominantly 100 or greater.  A 20 percent evaluation was 
assigned for hypertensive vascular disease for diastolic 
pressure predominantly 110 or more with definite symptoms.  A 
40 percent rating was warranted when diastolic pressure was 
predominantly 120 or more and moderately severe symptoms were 
demonstrated.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

Effective January 12, 1998, the new rating schedule took 
effect, and the rating schedule now provides for a 10 percent 
rating when diastolic pressure is predominantly 100 or more, 
or; systolic pressure is predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more on 
continuous medication.
A 20 percent rating is assigned when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2000).  Note (1) instructs that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days, and that for purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.

Based on a close and careful review of the relevant evidence 
in this case, to include the veteran's August 2001 testimony, 
his January 1999 VA examination, his April 2002 VA 
examination (accompanied by a June 2002 addendum), and copies 
of the veteran's post-service VA treatment records dated from 
March 1999 through July 2001, the Board finds that the degree 
of disability associated with the veteran's hypertension does 
not comport with the criteria for an evaluation in excess of 
20 percent under either the old or new criteria in effect for 
rating hypertensive vascular disease.  Specifically, the 
veteran's recorded blood pressure readings from January 1999 
through July 2001 indicate that his diastolic pressure has 
never been predominately 120 or more, nor has the veteran 
demonstrated moderately severe symptoms directly associated 
with his hypertension throughout the period under 
consideration. 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 
and 2002).

At the time of his January 1999 VA examination, the veteran's 
recorded blood pressure was 175/110 both sides sitting, times 
two for a total of four blood pressures.  Diagnosis was high 
blood pressure-suboptimally treated and uncomplicated to 
date.  From approximately March 1999 through July 2001, the 
veteran received regular outpatient treatment at the 
Wilmington VA Medical Center (VAMC), however, the relevant 
records from this time period do not indicate that the 
veteran ever had a recorded diastolic pressure reading of 120 
or higher.  Moreover, while the veteran subjectively 
complained of heart symptoms such as chest pain, which he 
believed were associated with his hypertension, such symptoms 
were never objectively confirmed during the course of his 
treatment at the Wilmington VAMC.  In March 2001 the 
veteran's VA examiner noted that the veteran did not have any 
reason to undergo a cardiology consultation at that time, as 
his electrocardiogram (EKG) clearly indicated only sinus 
tachycardia.  In July 2001 the veteran was admitted to the 
emergency room for evaluation of increasing episodes of chest 
pressure.  His blood pressure at that time was 164/76.  
Despite the veteran's subjective complaints, a subsequent 
February 2001 exercise sestamibi myocardial perfusion study 
revealed no significant myocardial perfusion abnormalities.  
Following a review of the veteran's claims folder, to include 
the veteran's cumulative medical records, the veteran's April 
2002 VA examiner confirmed within a June 2002 addendum to his 
previous examination report, that the veteran in fact, had no 
history of myocardial infarction or coronary artery disease.  
The examiner further indicated that the veteran did not 
currently suffer from heart disease.  At the time of his 
April 2002 VA examination, the veteran's recorded blood 
pressure reading was 140/80.  Consequently, in the absence of 
any medical evidence indicating that the veteran's diastolic 
pressure has been predominately 120 or more, or that he has 
demonstrated moderately severe symptoms directly associated 
with his hypertension, the Board determines that an initial 
rating in excess of 20 percent may not assigned in the 
instant case because the criteria for such a rating have not 
been met.  This being the case, the Board must find that a 20 
percent rating under Diagnostic Code 7101 is more appropriate 
in that, throughout the time period presently under 
consideration, the veteran's hypertension disability picture 
has been shown to more nearly approximate the criteria for 
that particular rating.  38 C.F.R. § 4.7.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
this regard, while the veteran's VA outpatient treatment 
records reflect that he has reported to the emergency room 
for treatment on various occasions, there is no evidence of 
record which indicates that the veteran's hypertension has 
recently required him to actually undergo hospitalization.  
Although, it was noted in a July 2001 outpatient treatment 
report that the veteran's medication "could" potentially 
impair his ability to drive large trucks, the evidentiary 
record is similarly void of any definitive evidence 
indicating the veteran has in fact experienced marked 
interference with his employment.  Consequently, while the 
veteran's hypertension may well case him some impairment in 
his daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  Thus, based on the record, the 
Board finds that the currently assigned 20 percent schedular 
rating under 38 C.F.R. § 4.104, Diagnostic Code 7101, has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected hypertension. See 38 C.F.R. 
§ 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  Therefore, in 
the absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional basis 
for an increased in excess of 20 percent for hypertension.

Full consideration has also been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor, 
however, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has also been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  As shown above, the Board has determined 
that a 20 percent rating evaluation for the veteran's 
hypertension reflects the highest degree of impairment shown 
since the date of the grant of service connection.  As such, 
the rating should be effective since that time.  Therefore, 
there is no basis for a staged rating in the present case.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
hypertension is denied.


REMAND

The Board notes that in written statements received in 
September and October 2002, the veteran expressed 
disagreement and a desire to appeal the RO's July 2002 rating 
decision in which his claims seeking entitlement to service 
connection for heart disease and a total disability rating 
based on individual unemployability were denied.  Given that 
he has filed documents that can be reasonably construed as a 
valid notice of disagreement, a Statement of the Case should 
be issued by the RO regarding these issues.  See 38 C.F.R. 
§§ 19.26, 20.300 (2002); Manlincon v. West, 12 Vet. App. 238 
(1999) (a notice of disagreement initiates review by the 
Board of the RO's denial, thus, the next step is for the RO 
to issue a statement of the case on the denial of the issue.)

In view of the above, this claim is REMANDED to the RO for 
the following action:

The RO should issue a statement of the 
case to the veteran with respect to the 
claims of entitlement to service 
connection for heart disease and a total 
disability rating based on individual 
unemployability.  The veteran should be 
informed of the necessity of filing a 
timely substantive appeal if the veteran 
wishes to place these issues in appellate 
status.  38 C.F.R. § 19.26 (2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



